DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed June 15, 2021 is approved.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-6, 12-15 and 17, it is unclear how the additional information relates to a contest or indicates how a contest is won. The claims do not recites structure and/or indicia describing a contest.
Regarding claim 6 and 16, it is unclear how the first and second indicia are matched.
Regarding claim 7 and 17, it is unclear how the printed indicia provide incentive to visit a website.

Regarding claim 11, the meets and bounds of following limitation is unclear: “providing additional information that is not available from the first and second printed label information separately in accordance with the relationship between the first and second printed label information”. It is unclear how the “additional information” is provided. The claimed “relationship between the first and second printed label information” is unclear. 
Regarding claim 11, the phrase ““the relationship between the first and second printed label information” lacks antecedent basis.
Regarding claims 13-17, the phrase “The system” lacks antecedents.
Regarding claims 18-19, it is unclear if the electronic device is part of the claimed invention. Claims 18 recites “automatically causes a user to visit a website when the machine readable information is read by an electronic device” which implies the electronic device is not part of the claimed invention. However, claim 19 recites “providing an application to execute on the electronic device” which implies the electronic device is part of the claimed invention. The applicant is required to clarify 
Claims 15-20 claimed active method limitation, however the claims are drawn to a system and not a method.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 9 appear to further limit the structure of the application and/or electronic device, neither of which are positively claimed.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1 and 11 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Kaplan, US Patent 6276533.
Kaplan teaches a calculation aid is disclosed forming an integral part of a medication bottle or closure cap comprising: a removable closure 68 of the container 50 having first printed label information printed thereon (comprising a list of numbers representing weight and doses, figure 2); and a rotating label having: a base label having second printed label information printed thereon (comprising units of measurement for weight and doses), which is affixed to the container 50; and a top label 54 configured to rotate about the bottom label and having a transparent window 56 that allows a portion of the second printed label information to be visible through the transparent window, wherein the second printed label information is related to the first printed label information such that the combination of the first and second printed label information provides additional information that is not available from the first and second printed label information separately. The combination of the first and second printed indicia provides the correct does of medication for a specific weight of a patient. (See column 4, lines 1-29).

    PNG
    media_image1.png
    546
    424
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1-10 and 12-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20080103890 to Lulic et al. teaches a bottle comprising a body 202 having indicia thereon, a label 210 wrapped around the body of the bottle and cap 214 having indicia 206 indicated whether a contestant is a winner of a prize.

US 6649007 to Key is cited to show a bottle with a rotating label.
SI-21288-A to Kogovsek is cited to show a bottle having question and answer game thereon.
US 6267672 to Vance is cited to show a bottle comprising a label on the body of the bottle and a label on the cap and an internet game.
US 3365819 to Connell is cited to show an education device comprising a container 14 having a sleeve fixed to the container and having first printed information thereon and an outer rotatable sleeve having second printed information thereon, wherein the second printed label information is related to the first printed label information such that the combination of the first and second printed label information provides additional information that is not available from the first and second printed label information separately..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631